 

TRICCAR, Inc. 8-K [triccar-8k_022820.htm]

 

EXHIBIT 10.1

 

REORGANIZATION AND STOCK PURCHASE AGREEMENT

 

This REORGANIZATION AND STOCK PURCHASE AGREEMENT dated as of December 12, 2019
(this "Agreement") is by and among Frontier Oilfield Services, Inc.
(“Frontier”), TRICCAR Holdings, Inc. (“TRICCAR”) and shareholders of Frontier
(“Frontier Shareholders”).

 

RECITALS

 

WHEREAS, designees of TRICCAR desire to acquire directly or indirectly a
controlling interest in the equity of Frontier through the acquisition of
80,000,000 shares of Frontier common stock (the “Frontier Shares”); and

 

NOW, THEREFORE, the Board of Directors of Frontier and the Board of Directors of
TRICCAR deem it advisable and in the best interests of their corporations and
the respective equity holders that TRICCAR acquire the Frontier Shares, in
accordance with the terms and conditions of this Reorganization and Stock
Purchase Agreement.

 

1.Pre-Closing Actions of Frontier. Immediately upon execution of this Agreement
and prior to any Closing as set forth herein, Frontier shall undertake the
following actions:

 

(a)Frontier shall have completed a reincorporation from Texas to the State of
Nevada (the “Reincorporation”). Pursuant to the Reincorporation, Frontier shall
merge with and into a Nevada Corporation to be formed and named TRICCAR, Inc.,
which shall have authorized capital consisting of 400,000,000 shares of common
stock consisting of 372,500,000 shares Class A shares with 1:1 voting rights and
27,500,000 Class B shares with 20:1 voting rights, and 50,000,000 shares of
preferred stock.

 

(b)The Board of Directors of Frontier (as reincorporated in Nevada) shall
unanimously approve and deliver to Cutler Law Group (the "Escrow Agent") in
escrow (the "Escrow"), pursuant to the terms of the Escrow Agreement attached
hereto as Exhibit A, notarized board and shareholder resolutions (as required)
with respect to (a) approving all of the transactions set forth herein; (b)
directing the size of the Board of Directors to be seven members; and (c)
electing William M. Townsend, Katrina Yao, Frank Federer, Steve Hayden and a
designee of Newt Dorsett to the board of directors of Frontier (the
“Resolutions”) and two to remain open until such time as required.

 

(c)Frontier shall deliver to Escrow 80,000,000 shares of Frontier Common Stock
(the "Escrowed Frontier Shares").

 

(d)Frontier shall deliver to Escrow notarized resignations as officers and
directors of all prior officers and directors.

 

(e)Frontier shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.

 

2.Pre-Closing Actions of TRICCAR. Immediately upon execution of this Agreement
and prior to the Closing as set forth herein, TRICCAR shall undertake the
following actions:

 

(a)TRICCAR shall deliver to Escrow the common stock shares, preferred stock
shares, or other securities that represent 100% of the equity of TRICCAR such
that at Closing, TRICCAR shall become a wholly-owned subsidiary of Frontier (the
“TRICCAR Escrowed Shares”).

 

36

 

 

3.Conditions to Closing.

 

The parties' obligation to close the proposed Acquisition will be subject to
specified conditions precedent including, but not limited to, the following:

 

(a)the representations and warranties of Frontier as set forth in Section 7
herein shall remain true and correct as of the Closing Date and no material
adverse change to the financial condition of Frontier shall have occurred;

 

(b)the representations and warranties of TRICCAR as set forth in Section 8
herein shall remain true and correct as of the Closing Date and no material
adverse change in the business or financial condition of TRICCAR shall have
occurred;

 

(c)all the documents necessary to be filed with local, state and federal
authorities are prepared, and to the extent applicable, filed.

 

(d)Frontier shall have provided the Frontier Board Resolutions and any other
documents or approval required to complete the transactions contemplated hereby
and in the Frontier Board Resolutions;

 

(e)Frontier shall retain its good standing as a publicly traded company under
the Securities Exchange Act of 1934, trading on OTC Pink Market maintained by
OTC Markets Group under the symbol "FOSI";

 

4.At the Closing.

 

(a)At the Closing, Cutler Law Group shall release from escrow to TRICCAR the
Frontier Board and Shareholder Resolutions and the Resignations from Frontier.

 

(b)At the Closing, Cutler Law Group shall release the Escrowed Frontier Shares
to Frontier Exchange.

 

(c)At the Closing, Cutler Law Group shall release the Escrowed TRICCAR Shares to
Frontier.

 

5.Timing of Closing. The closing of the transactions contemplated by this
Agreement ((the " Closing") shall occur upon the satisfaction of the conditions
set forth in this Agreement and upon instructions from the parties hereto to the
Escrow Agent. The closing date shall occur on or before December 31, 2019 in the
event such conditions are met, which would be extended to not later than
February 28, 2020 upon agreement of the parties. Unless otherwise advised in
writing by the parties, in the event the Closing does not occur on or before
February 28, 2020, (i) the Escrow Agent shall return the Escrowed Frontier
Shares, the Resignations and the Frontier Board Resolutions to Frontier and/or
the Frontier Shareholder; and (ii) the Escrow Agent shall return the TRICCAR
Escrowed Shares to TRICCAR.

 

6.Post Closing Obligation. Subsequent to closing TRICCAR shall deliver a total
of $250,000 in cash to designees of Frontier. Such cash shall be payable in
immediately available funds due 10 business days after completion of TRICCAR’s
proposed Series B investment round.

 

7.Representations of Frontier. Frontier represents and warrants as follows:

 

(a)Ownership of Shares. As of the Closing Date, shareholders of TRICCAR will
become the owner of the Escrowed Frontier Shares. The Escrowed Frontier Shares
will be free from claims, liens or other encumbrances, except as provided under
applicable federal and state securities laws;

 

37

 

 

(b)Fully paid and Nonassessable. The Escrowed Frontier Shares constitute duly
and validly issued securities of Frontier, and are fully paid and nonassessable,
and Frontier further represents that it has the power and the authority to
execute this Agreement and to perform the obligations contemplated hereby;

 

(c)Organization of Frontier; Authorization. Frontier is a corporation duly
organized, validly existing and in good standing under the laws of Texas (which
shall pursuant hereto be reincorporated in Nevada) with full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement have been
duly authorized by all necessary corporate action of Frontier and this Agreement
constitutes a valid and binding obligation of Frontier enforceable against it in
accordance with its terms. Frontier has no subsidiaries.

 

(d)Capitalization. Upon completion of the reincorporation to Nevada, the
authorized capital stock of Frontier consists of 450,000,000 shares of common
stock, par value $0.0001 per share, and 50,000,000 shares of Preferred Stock,
par value $0.001 per share. As of the Closing Date, Frontier will have a total
of no more than 20,000,000 shares of common stock issued and outstanding. No
other securities are issued or outstanding. As of the Closing Date, all of the
issued and outstanding shares of common stock of Frontier are validly issued,
fully paid and non-assessable. There is not and as of the Closing Date, there
will not be outstanding any warrants, options or other agreements on the part of
Frontier obligating Frontier to issue any additional shares of common or
preferred stock or any of its securities of any kind. Frontier will not issue
any shares of capital stock from the date of this Agreement through the Closing
Date. The Common Stock of Frontier is presently trading on OTCQB Market
maintained by OTC Markets Group under the symbol "FOSI". The Common Stock of
Frontier is not subject to any restriction on deposit, transfer or any other
services pursuant to a “chill” by the Depository Trust Company.

 

(e)Ownership of Frontier Shares. The delivery by Escrow at Closing of
certificates or other evidence of ownership provided herein for the Escrowed
Frontier Shares will result in the immediate acquisition of record and
beneficial ownership of the Escrowed Frontier Shares, free and clear of all
encumbrances.

 

(e)No Conflict as to Frontier. Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Frontier Shares will (a)
violate any provision of the certificate of incorporation or by-laws (or other
governing instrument) of Frontier or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
encumbrance upon any property or assets of Frontier under, any material
agreement or commitment to which Frontier is a party or by which its property or
assets is bound, or to which any of the property or assets of Frontier is
subject, or (c) violate any statute or law or any judgment, decree, order,
regulation or rule of Governmental Body applicable to Frontier except, in the
case of violations, conflicts, defaults, terminations, accelerations or
encumbrances described in clause (b) of this Section for such matters which are
not likely to have a material adverse effect on the business or financial
condition of Frontier. The term "Governmental Body" shall mean any government,
municipality or political subdivision thereof, whether federal, state, local or
foreign, or any governmental or quasi-governmental agency, authority, board,
bureau, commission, department, instrumentality or public body, or any court,
arbitrator, administrative tribunal or public utility.

 

(g)Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body or quasi-governmental body is required to be made or obtained by Frontier
in connection with the execution, delivery and performance of this Agreement by
Frontier or the consummation of the sale of the Escrowed Frontier Securities.

 

38

 

 

(h)Other Consents. No consent of any Person is required to be obtained by
Frontier to the execution, delivery and performance of this Agreement or the
consummation of the sale of the Escrowed Frontier Securities, including, but not
limited to, consents from parties to leases or other agreements or commitments.

 

(i)Litigation. There is no action, suit, inquiry, proceeding or investigation by
or before any Governmental body pending or threatened in writing against or
involving Frontier, any of its officers or directors, or which questions or
challenges the validity of this Agreement. There are no pending or threatened
disputes with any prior officer or director of Frontier. Frontier is not subject
to any judgment, order or decree that is likely to have a material adverse
effect on the business or financial condition of Frontier.

 

(j)Absence of Certain Changes. From June 30, 2019, to the date hereof, Frontier
has not:

 

1.suffered damage or destruction of any of its properties or assets (whether or
not covered by insurance) which is materially adverse to the financial condition
of Frontier, or made any disposition of any of its material properties or assets
other than in the ordinary course of business;

 

2.made any change or amendment in its certificate of incorporation or by-laws,
or other governing instruments, except as contemplated hereby or required to
effect the transactions set forth herein;

 

3.organized any new subsidiary or acquired any securities of any Person or any
equity or ownership interest in any business;

 

4.borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

 

5.paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise);

 

6.prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;

 

7.cancelled any material debts or waived any material claims or rights;

 

8.written off or been required to write off any notes or accounts receivable;

 

9.with the exception of the liability of Frontier’s transfer agent (which does
not exceed $3,000), incurred any liability (in excess of $3,000.00) or other
obligation.

 

(k)Contracts and Commitments. Frontier is not a party to any:

 

1.Contract or agreement (except for this Agreement) involving any liability,
obligation or covenant on the part of Frontier except with respect to its
transfer agent.

 

2.Lease of personal property;

 

3.Employee bonus, stock option or stock purchase, performance unit,
profit-sharing, pension, savings, retirement, health, deferred or incentive
compensation, insurance or other material employee benefit plan (as defined in
Section 2(3) of ERISA) or program for any of the employees, former employees or
retired employees of Frontier;

 

39

 

 

4.Commitment, contract or agreement that is currently expected by the management
of Frontier to result in any material loss upon completion or performance
thereof;

 

5.Contract, agreement or commitment with any officer, employee, agent,
consultant, advisor, salesman, sales representative, value added reseller,
distributor or dealer; or

 

6.Employment agreement or other similar agreement.

 

(l)Compliance with Law. The operations of Frontier have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of Frontier. Frontier has not received any notification of any asserted present
or past failure by it to comply with any such applicable laws or regulations.
Frontier has all material licenses, permits, orders or approvals from the
Governmental Bodies required for the conduct of its business, issued or in
process, and is not in material violation of any such licenses, permits, orders
and approvals. All such licenses, permits, orders and approvals are in full
force and effect, and no suspension or cancellation of any thereof has been
threatened.

 

(m)Tax Matters.

 

1.Frontier (1) has filed or shall file prior to Closing all nonconsolidated and
noncombined Tax Returns and all consolidated or combined Tax Returns of Frontier
(for the purposes of this Section, such tax Returns shall be considered
nonconsolidated and noncombined Tax Returns) required to be filed through the
date hereof and has paid any Tax due through December 31, 2018 with respect to
the time periods covered by such nonconsolidated and noncombined Tax Returns and
shall timely pay any such Taxes required to be paid by it after the date hereof
with respect to such Tax Returns and (2) shall prepare and timely file all such
nonconsolidated and noncombined Tax Returns required to be filed after the date
hereof and through the Closing Date and pay all Taxes required to be paid by it
with respect to the periods covered by such Tax Returns; (B) all such Tax
Returns filed pursuant to clause (A) after the date hereof shall, in each case,
be prepared and filed in a manner consistent in all material respects (including
elections and accounting methods and conventions) with such Tax Return most
recently filed in the relevant jurisdiction prior to the date hereof, except as
otherwise required by law or regulation. Any such Tax Return filed or required
to be filed after the date hereof shall not reflect any new elections or the
adoption of any new accounting methods or conventions or other similar items,
except to the extent such particular reflection or adoption is required to
comply with any law or regulation. "Affiliate" of any person means any other
person directly or indirectly through one or more intermediary persons,
controlling, controlled by or under common control with such person. "Tax"
(including, with correlative meaning, the terms "Taxes" and "Taxable") shall
mean: (i)(A) any net income, gross income, gross receipts, sales, use, ad
valorem, transfer, transfer gains, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, rent, recording, occupation,
premium, real or personal property, intangibles, environmental or windfall
profits tax, alternative or add-on minimum tax, customs duty or other tax, fee,
duty, levy, impost, assessment or charge of any kind whatsoever (including but
not limited to taxes assessed to real property and water and sewer rents
relating thereto), together with; (B) any interest and any penalty, addition to
tax or additional amount imposed by any Governmental Body (domestic or foreign)
(a "Tax Authority") responsible for the imposition of any such tax and interest
on such penalties, additions to tax, fines or additional amounts, in each case,
with respect to any party hereto, its business or assets (or the transfer
thereof); (ii) any liability for the payment of any amount of the type described
in the immediately preceding clause (i) as a result of a party hereto being a
member of an affiliated or combined group with any other person at any time on
or prior to the date of Closing; and (iii) any liability of a party hereto for
the payment of any amounts of the type described in the immediately preceding
clause (i) as a result of a contractual obligation to indemnify any other
person. "Tax Return" shall mean any return or report (including elections,
declarations, disclosures, schedules, estimates and information
returns) required to be supplied to any Tax Authority.

 

40

 

 

2.Frontier represents that prior to Closing, all consolidated or combined Tax
Returns (except those described in subparagraph (1) above) required to be filed
by any person through December 31, 2018 that are required or permitted to
include the income, or reflect the activities, operations and transactions, of
Frontier for any taxable period shall have been timely filed, and the income,
activities, operations and transactions of Frontier shall have been properly
included and reflected thereon. Frontier shall prepare and file, or cause to be
prepared and filed, all such consolidated or combined Tax Returns that are
required or permitted to include the income, or reflect the activities,
operations and transactions, of Frontier, with respect to any taxable year or
the portion thereof ending on or prior to the Closing Date, including, without
limitation, Frontier’s consolidated federal income tax return for such taxable
years. All Tax Returns filed pursuant to this subparagraph (2) after the date
hereof shall, in each case, to the extent that such Tax Returns specifically
relate to Frontier and do not generally relate to matters affecting other
members of Frontier’s consolidated group, be prepared and filed in a manner
consistent in all material respects (including elections and accounting methods
and conventions) with the Tax Return most recently filed in the relevant
jurisdictions prior to the date hereof, except as otherwise required by law or
regulation. Frontier has paid or will pay all Taxes that may now or hereafter be
due with respect to the taxable periods covered by such consolidated or combined
Tax Returns.

 

3.There is no (nor has there been any request for an) agreement, waiver or
consent providing for an extension of time with respect to the assessment of any
Taxes attributable to Frontier, or its assets or operations and no power of
attorney granted by Frontier with respect to any Tax matter is currently in
force.

 

4.There is no action, suit, proceeding, investigation, audit, claim, demand,
deficiency or additional assessment in progress, pending or threatened against
or with respect to any Tax attributable to Frontier or its assets or operations.

 

5.All amounts required to be withheld as of the Closing Date for Taxes or
otherwise have been withheld and paid when due to the appropriate agency or
authority.

 

(n)Borrowing and Guarantees. Frontier is currently completing reorganization and
elimination of debt which appears on its current financial statements. Except
for not more than $5,000 in current accounts payable, at the Closing, that will
be paid by Frontier at closing, Frontier (a) will not have any indebtedness for
borrowed money, (b) are not lending or committed to lend any money (except for
advances to employees in the ordinary course of business), and (c) are not
guarantors or sureties with respect to the obligations of any Person.

 

(o)Environmental Matters.

 

1.At all times prior to the date hereof, Frontier has complied in all material
respects with applicable environmental laws, orders, regulations, rules and
ordinances, the violation of which would have a material adverse effect on the
business or financial condition of Frontier, or which would require a payment by
Frontier in excess of $2,000 in the aggregate, and which have been duly adopted,
imposed or promulgated by any legislative, executive, administrative or judicial
body or officer of any Governmental Body.

 

2.The environmental licenses, permits and authorizations that are material to
the operations of Frontier and its Subsidiary, taken as a whole, are in full
force and effect.

 

(p)Disclosure. Neither this Agreement, the Schedules hereto nor any of the
Transaction Documents contain any untrue statement of a material fact with
respect to Frontier, or omit to state a material fact necessary in order to make
the statements contained herein or therein with respect to Frontier, not
misleading. Frontier has no knowledge of any events, transactions or other facts
which, either individually or in the aggregate, may give rise to circumstances
or conditions which would have a material adverse effect on the general affairs
or the condition of business of Frontier. “Transaction Documents” shall mean,
collectively, this Agreement, and each of the other agreements and instruments
to be executed and delivered by all or some of the parties hereto in connection
with the consummation of the transactions contemplated hereby.

 

41

 

 

(q)Financial Statements. Frontier represents that the periodic filings of
Frontier with the United States Securities and Exchange Commission are current,
complete and accurate in all material respects. The financial statements of
Frontier through the date of this Agreement attached hereto as Exhibit A, were
prepared in accordance with generally accepted accounting principles,
consistently applied, and represent fairly the financial condition, assets and
revenues of Frontier as of the date thereof.

 

8.Representations of TRICCAR. TRICCAR for their respective rights and interests
represent and warrant as follows:

 

(a)Authorization. The execution, delivery and performance of this Agreement have
been duly authorized by TRICCAR and this Agreement constitutes a valid and
binding obligation; enforceable against in accordance with its terms.

 

(b)No Conflict as to TRICCAR and any Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a) violate any provision of the organizational documents of TRICCAR
or (b) violate, or be in conflict with, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, any material agreement or commitment to which
TRICCAR is a party, or (c) violate any statute or law or any judgment, decree,
order, regulation or rule of any court or other Governmental Body applicable to
TRICCAR except, in the case of violations, conflicts, defaults, terminations,
accelerations or Encumbrances described in clause (b) of this Section for such
matters which are not likely to have a material adverse effect on the business
or financial condition of TRICCAR.

 

(c)Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by TRICCAR in connection with the
execution, delivery and performance of this Agreement by TRICCAR or the
consummation of the transactions contemplated herein.

 

(d)Other Consents. No consent of any Person is required to be obtained by
TRICCAR to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of TRICCAR.

 

(e)Financial Statements. The financial statements of TRICCAR attached hereto as
Exhibit B, were prepared in accordance with generally accepted accounting
principles, consistently applied, and represent fairly the financial condition,
assets and revenues of TRICCAR as of the date thereof.

 

9.Survival of Representations.

 

(a)Survival of Frontier Representations, Warranties and Covenants.
Notwithstanding any right of TRICCAR fully to investigate the affairs of
Frontier, and notwithstanding any knowledge of facts determined or determinable
by TRICCAR pursuant to such investigation or right of investigation, TRICCAR has
the right to rely fully upon the representations, warranties, covenants and
agreements of Frontier contained in this Agreement, or listed or disclosed on
any Schedule hereto or in any instrument delivered in connection with or
pursuant to any of the foregoing. All such representations, warranties,
covenants and agreements shall survive the execution and delivery of this
Agreement and the Closing hereunder.

 

42

 

 

(b)Survival of TRICCAR Representations, Warranties and Covenants.
Notwithstanding any right of Frontier fully to investigate the affairs of
TRICCAR, and notwithstanding any knowledge of facts determined or determinable
by Frontier pursuant to such investigation or right of investigation, Frontier
has the right to rely fully upon the representations, warranties, covenants and
agreements of TRICCAR contained in this Agreement, or listed or disclosed on any
Schedule hereto or in any instrument delivered in connection with or pursuant to
any of the foregoing. All such representations, warranties, covenants and
agreements shall survive the execution and delivery of this Agreement and the
Closing hereunder.

 

10.Due Diligence. Frontier agrees to cooperate with the TRICCAR’s due diligence
investigation of its business and to provide TRICCAR and its representatives
with prompt and reasonable access to key employees and to books, records,
contracts and other information pertaining to the business of Frontier (the "Due
Diligence Information").

 

11.Confidentiality; Non-competition. TRICCAR will use the Due Diligence
Information solely for the purpose of TRICCAR’s due diligence investigation of
the business of Frontier, and unless and until the parties consummate
transactions contemplated hereby, TRICCAR, its affiliates, directors, officers,
employees, advisors, and agents (TRICCAR’s "Representatives") will keep the Due
Diligence Information strictly confidential. TRICCAR will disclose the Due
Diligence Information only to those Representatives of TRICCAR who need to know
such information for the purpose of consummating the transactions contemplated
hereby. TRICCAR agrees to be responsible for any breach of this paragraph 11 by
any of the TRICCAR’s Representatives. In the event the transactions contemplated
hereby are not consummated, TRICCAR will return to Frontier any materials
containing Due Diligence Information, or will certify in writing that all such
materials or copies of such materials have been destroyed. TRICCAR also will not
use any Due Diligence Information to compete with Frontier in the event that the
acquisition is not consummated. The provisions of this paragraph 11 will survive
the termination of this agreement.

 

12.Employees of the Business. Until the consummation of the transactions
contemplated hereby, neither TRICCAR nor Frontier will solicit or recruit the
employees of each other's businesses.

 

13.Exclusive Dealing. It is understood Frontier is currently disposing of assets
and shall continue to do so per requirements of Frontier to facilitate the
transactions contemplated hereby. Until January 30, 2020, Frontier will not
enter into any agreement, discussion, or negotiation with, or provide
information to, or solicit, encourage, entertain or consider any inquiries or
proposals from, any other corporation, fire or other person with respect to (a)
the possible disposition of a material portion of the business of Frontier not
already discussed with TRICCAR, or (b) any business combination involving
Frontier, whether by way of merger, consolidation, share exchange or other
transaction.

 

14.Notices.

 

Any notice which any of the parties hereto may desire to serve upon any of the
other parties hereto shall be in writing and shall be conclusively deemed to
have been received by the party at its address, if mailed, postage prepaid,
United States mail, registered, return receipt requested, to the following
addresses:

 

If to Frontier Frontier Oilfield Services, Inc.   220 Travis Street, Suite 501  
Shreveport, LA 71101   Attn:  Donald Ray Lawhorne     If to TRICCAR: TRICCAR
Holdings, Inc.   848 N. Rainbow Blvd., Suite 3254   Las Vegas, NV 89107  
Attn:  William M. Townsend

 

43

 

 

  Copy to       Cutler Law Group, P.C.   6575 West Loop South, Suite 500  
Bellaire, TX 77401   Attn:  M. Richard Cutler

 

15.Successors.

 

This Agreement shall be binding upon and inure to the benefit of the heirs,
personal representatives and successors and assigns of the parties.

 

16.Choice of Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada, and the parties submit to the exclusive jurisdiction of the
courts of Nevada in respect of all disputes arising hereunder.

 

17.Counterparts.

 

This Agreement may be signed in one or more counterparts, all of which taken
together shall constitute an entire agreement.

 

18.Public Announcement.

 

The parties shall make no public announcement concerning this agreement, their
discussions or any other letters, memos or agreements between the parties
relating to this agreement except upon mutual written consent. Either of the
parties, but only after reasonable consultation with the other, may make
disclosure if required under applicable law.

 

19.Entire Agreement.

 

This Agreement sets forth the entire agreement and understanding of the Parties
hereto with respect to the transactions contemplated hereby, and supersedes all
prior agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.

 

20.Costs and Expenses.

 

Except as otherwise specifically set forth herein, each party will bear its own
attorneys, brokers, investment bankers, agents, and finders employed by, such
party. The parties will indemnify each other against any claims, costs, losses,
expenses or liabilities arising from any claim for commissions, finder's fees or
other compensation in connection with the transactions contemplated herein which
may be asserted by any person based on any agreement or arrangement for payment
by the other party.

 

44

 

 

21.Attorney’s Fees.

 

Should any action be commenced between the parties to this Agreement concerning
the matters set forth in this Agreement or the right and duties of either in
relation thereto, the prevailing party in such Action shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum as and for
its Attorney’s Fees and Costs.

 

22.Finders.

 

Frontier represents and warrants that there are no finders or other parties
which have represented Frontier in connection with this transaction which have
not been previously provided with appropriate compensation. In the event any
such finders make a claim for any fee, share issuance of other compensation in
connection with the transactions contemplated hereby, they shall be the sole
responsibility of Frontier. TRICCAR represents and warrants that there are no
finders or other parties which have represented TRICCAR in connection with this
transaction. In the event any such finders make a claim for any fee, share
issuance of other compensation in connection with the transactions contemplated
hereby, they shall be the sole responsibility of TRICCAR.

 

[Remainder of this page intentionally left blank]

 

45

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

For and on behalf of: Frontier Oilfield Services, Inc.   a Texas corporation    
        By: /s/ Donald Ray Lawhorne       Donald Ray Lawhorne       Chief
Executive Officer           For and on behalf of: TRICCAR Holdings, Inc.        
    By: /s/ William M. Townsend       William M. Townsend       President and
Chief Executive Officer

 

46

 